Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  146030                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 146030
                                                                   COA: 303201
                                                                   Lake CC: 86-002451-FC
  RICHARD ALLEN SIMMONS,
           Defendant-Appellant.

  _________________________________________/

         By order of April 28, 2015, the application for leave to appeal the September 13,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  Montgomery v Louisiana, cert gtd 575 US ___; 135 S Ct 1546; 191 L Ed 2d 635 (2015).
  On order of the Court, the case having been decided on January 25, 2016, Montgomery v
  Louisiana, 577 US ___; 136 S Ct 718; 193 L Ed 2d 599 (2016), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the sentence of the Lake Circuit Court on the defendant’s first-degree murder
  conviction, and we REMAND this case to the trial court for resentencing on that
  conviction pursuant to MCL 769.25 and MCL 769.25a. See Montgomery v Louisiana,
  supra; Miller v Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2016
           s0418
                                                                              Clerk